Citation Nr: 1615167	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-09 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to March 1969, including service in the Republic of Vietnam, from December 1975 to November 1978, and from December 1990 to April 1991.  He also had additional reserve service.  His decorations include the Navy Achievement Medal with Bronze Combat "V" and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at the hearing that he injured his neck in 1978, which was during his second period of service, while weightlifting.  He states that he has had neck problems on and off since the injury.  He indicates that he did not have any neck injuries during his first or last period of service.

The service treatment records do not reflect a neck injury secondary to weightlifting.  However, a February 1978 service treatment record shows that the Veteran was seen by a neurologist due to complaints of pain in his left anterior chest and neck, and that the onset of pain was secondary to scuba diving.  The neurologist indicated that he wanted to rule out thoracic outlet syndrome.  However, there is no evidence of further testing reflected in the service treatment records.  An October 25, 1978, service treatment record indicates that the Veteran had a recent onset of left neck and left anterior chest wall (overlying deltoid) pain.  

The post-service evidence of record reflects a current diagnosis of a cervical spine disability.  John P. Dohm, D.O., the Veteran's private physician, noted in a statement dated June 2012 that in October 2004, the Veteran complained of shooting pain in his neck.  Cervical spine x-rays were obtained in October 2004 and revealed mild degenerative disc disease at the C3-4 and C6-7 levels, and mild to moderate neural foraminal narrowing at the C3-4 level bilaterally.  

The Veteran was provided a VA examination in April 2011.  The examiner diagnosed degenerative disc disease of the cervical spine with left radiculopathy.  He opined that the Veteran's current cervical spine condition was not caused by or a result of an in-service injury, and that the condition could easily be secondary to a normal aging process.  However, he did not provide a complete rationale to support his conclusion.  A medical opinion that is unsupported by a complete rationale is of little probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

An undated statement from the Veteran's treating chiropractor indicates that the Veteran had been a patient at his office since the early 1980s.  He noted that the Veteran's neck pain and left arm paresthesia would flare up periodically.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Because the April 2011 VA examiner's opinion is inadequate, remand is necessary to obtain an adequate examination and medical opinion regarding the Veteran's claim.  In addition, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should be physically or electronically associated with the claims folder.  Further, the RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his cervical spine disability that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements of the nature and onset of his neck symptoms from himself as well as from other individuals who have first-hand knowledge of such symptoms, to include his neck symptoms since service.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After completion of the above development, obtain an opinion from an appropriate examiner as to the onset and/or etiology of the Veteran's cervical spine disability.  The claims file should be provided to the examiner in connection with the opinion.  

After a review of the claims file and an examination of the Veteran, the examiner should opine as to whether it is at least as likely as not that the Veteran's cervical spine disability is related to or had its onset in service.  In offering this opinion the examiner must acknowledge and discuss the Veteran's report of the onset of cervical spine during his second period of service.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Re-adjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




